Citation Nr: 0739431	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1963 to October 1967.  He died in September 
2001.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island (the RO) which denied the appellant's claim of 
entitlement to DIC benefits pursuant to 38 U.S.C. § 1151.  

In July 2007, the appellant testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the claims file.

Issue not on appeal

In February 2004, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2007). 


FINDING OF FACT

A preponderance of the medical evidence does not support a 
conclusion that the veteran's death was caused by VA medical 
treatment, and specifically not by carelessness, negligence, 
lack of proper skill, and error in judgment on the part of VA 
in furnishing treatment to the veteran.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks DIC benefits pursuant to 38 U.S.C. 
§ 1151. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for her claim for benefits pursuant to 38 U.S.C. 
§ 1151 in a letter from the RO dated February 25, 2004, 
including the necessity of evidence showing the veteran's 
death was the result of "carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of 
fault" on the part of VA or "an event not reasonably 
foreseeable."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced February 2004 letter, whereby she was advised of 
the provisions relating to the VCAA.  Specifically, the 
appellant was advised in the February 2004 letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, to include VA treatment records and records 
from the Social Security Administration.  The letter also 
informed the appellant that VA would, on her behalf, make 
reasonable efforts to obtain relevant private medical 
records, including records from State or local governments 
and private doctors and hospitals.  The letter stressed to 
the appellant: "You must give us enough information about 
your records so that we can request them from the person or 
agency that has them.  If the holder of the records declines 
to give us the records or asks for a fee to provide them, 
we'll notify you of the problem.  It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency" 
[Emphasis as in original].  Additionally, the February 2004 
VCAA letter informed the appellant that a VA medical opinion 
would be obtained if necessary to adjudicate her claim.  

Finally, the Board notes that the VCAA letter specifically 
requested of the appellant: "If there is any other evidence 
or information that you think will support your claim, please 
let us know."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, elements (1), (2) and (3) are irrelevant.  With 
respect to elements (4) and (5), such are rendered moot via 
the RO's denial of the appellant's claim for benefits 
pursuant to 38 U.S.C. § 1151.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned for 
the claim. 

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran.  
Additionally, a medical opinion was sought in October 2004, 
the result of which will be discussed below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted in the Introduction, she testified via video 
teleconferencing before the undersigned in July 2007.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C. § 
1151.



Factual background

The veteran was treated at the VA outpatient clinic in 
Hyannis, Massachusetts from December 1998 to July 2001 for 
Raynaud's disease, tobacco cessation and back pain.  He 
subsequently presented to Cape Cod Hospital in August 2001, 
complaining of an inability to ambulate.  At that time he was 
diagnosed with metastatic non-small cell lung cancer.  He 
died in September 2001.

Analysis

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's death; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

The appellant has not argued that VA furnished care without 
the veteran's informed consent; accordingly, the analysis of 
the claim will focus on whether VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.

The appellant contends that by failing to diagnosis and treat 
the veteran's cancer, the VA outpatient clinic in Hyannis, 
Massachusetts failed to exercise reasonable skill and care 
which eventually led to his death in September 2001.  
See the July 2007 Hearing Transcript, page 3.  She does not 
contend that the veteran's death was a result of an 
unforeseeable event, and the record does not support this 
contention.

The question of whether the veteran's death is the result of 
VA medical treatment, including carelessness or negligence of 
the part of VA, is essentially a medical question.  

Of record is the September 2004 opinion of B.K., M.D.  Dr. K. 
reviewed the veteran's claims folder, including the above-
cited evidence from the Hyannis VA outpatient clinic and the 
veteran's significant smoking history.  He ultimately 
determined that the veteran's death was not due to negligence 
on the part of the Hyannis clinic for three reasons, 
specifically:

1.  The apical pleural thickening and 
scarring noted on the initial chest X-
ray could very likely have been a 
chronic finding resulting from the 
decedent's previous history of bilateral 
recurrent pneumothoraces.  

2.  No mass was noted on initial X-ray.  

3.  In hindsight, the decedent likely 
had metastatic disease at the time of 
initial presentation.  Even if the 
correct diagnosis had been made at that 
time, it would not have affected the 
outcome in any significant manner.

There is no competent medical evidence to the contrary.  The 
appellant has been accorded ample opportunity to present 
medical evidence in support of her claim; she has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The only evidence in the claims file serving to link the 
veteran's death to negligence on the part of VA emanates from 
statements made by the appellant herself.  
See, in particular, the appellant's April 8, 2004 statement 
and July 26, 2005 Substantive Appeal.  It is now well 
settled, however, that laypersons without medical training, 
such as the appellant, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
statements in this regard are accordingly lacking in 
probative value.

Accordingly, the competent medical evidence of record 
indicates that the veteran's death was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment, or similar instance of fault on the part of VA, and 
the claim fails on this basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to DIC benefits pursuant to 
38 U.S.C. § 1151.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 is 
denied.


____________________________________________
C. TRUEBA	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


